Citation Nr: 0602521	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  96-41 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory disorder 
as a result of exposure to asbestos. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946 in the Navy, and from May 1951 to September 1951 in the 
Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied entitlement to the 
benefit currently sought on appeal.  In August 2003, the 
Board remanded the claim for further development.  Such was 
undertaken and a supplemental statement of the case was 
issued in October 2005.

In January 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).

The Board observes that the veteran appeared before a 
Decision Review Officer at the New York RO for a hearing in 
November 1996 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.


FINDING OF FACT

The veteran's mild obstructive lung disease has been 
medically related to his exposure to asbestos in service. 


CONCLUSION OF LAW

The veteran's mild obstructive lung disease was incurred in 
his active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  As will be discussed below, the Board finds 
that service connection is warranted.   As such, a discussion 
of the VCAA is not needed.

Service Connection

The veteran contends that he was exposed to asbestos in the 
course of performing his duties as a fireman in the Navy in 
the 1940's.  Specifically, he maintains that he was required 
to remove the back plates of the boilers to "punch" the 
tubes, meaning to open the tubes with a tool and clean them 
out.  These tubes were well-insulated in the boiler casing 
with asbestos.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

In this case, the veteran's service personnel records confirm 
that he worked as a fireman, with duties including mechanical 
maintenance on boilers and other engineering systems.  The 
Bureau of Naval Personnel further confirmed in May 1995 that 
it was highly probable that asbestos products were used to 
insulate heated surfaces such as piping and boilers on ships 
during the time period that the veteran served.  It concluded 
that given the veteran's military occupational specialty, he 
may have been exposed to asbestos.  The Board agrees with the 
RO's September 1995 conclusion that this veteran was in fact 
exposed to asbestos during his naval service. 

During his hearing in November 1996, the veteran testified to 
working in the Brooklyn Naval Shipyard for a period of 
roughly six months prior to entry into service, as a Printer 
Apprentice in the print shop.  He also testified to having no 
post-service history of exposure to asbestos, as he worked 
primarily in office settings or in the capacity of a 
salesman.  

Although concurrent records are not available, the evidence 
in the file establishes that the veteran had a thoracotomy in 
1967 to remove a benign growth in his lung.  An August 1975 
x-ray demonstrated localized pleuritic reaction in the middle 
third of the veteran's chest in the axillary area.  This was 
further described as pleural thickening.  The doctor inquired 
as to whether the veteran had been exposed to asbestos.  At 
the time, the veteran did not connect his work in the Navy to 
any such exposure, and thus reported none.  Chest x-ray in 
January 1979 demonstrated no significant change from the 
prior x-ray, and indicated the presence of pleural reaction 
on the left lateral chest wall.

A pulmonary consult in July 1994, to include chest x-ray and 
bone scan, resulted in findings of multiple left-sided, 
pleural-based masses.  It was noted that the appearance would 
be atypical for asbestos exposure, as there were no calcified 
pleural plaques and the findings were not bilateral.  
However, on surgical biopsy of the masses the following day, 
the finding was of "paucicelluar dense fibrous connective 
tissue with focal calcification and ossification consistent 
with pleural plaque."

VA examination in June 1995, with associated x-ray studies, 
showed bilateral pleural scars with plaque and calcification, 
and increased interstitial markings.  The diagnosis was mild 
obstructive and restrictive pulmonary disease.  This was 
noted to be possible asbestosis.

The veteran again underwent VA examination in May 2005.  The 
examiner reviewed the veteran's history of exposure to 
asbestos, as well as his medical treatment for pleural masses 
from 1975 forward.  He examined the veteran and reviewed his 
chest x-ray, and confirmed the diagnoses found on exam in 
June 1995.  He opined, in part, that the veteran's mild 
obstructive lung disease was more likely than not due to 
asbestos exposure in service.

In September 2005, the RO sought an addendum, as the VA 
examiner in his May 2005 report had incorrectly referred to 
the veteran's history of exposure in service as both in a  
shipyard and aboard a ship.  The RO explained that the 
veteran had worked in the shipyard only prior to service.  
Based on that statement, the examiner stated it was 
speculative to provide an opinion as to the etiology of the 
veteran's respiratory problems and whether they stemmed from 
asbestos exposure only during service. 

Upon review of all the evidence, the Board concludes that the 
record establishes a medical nexus between the veteran's 
current mild obstructive lung disease and his exposure to 
asbestos aboard a ship in the Navy.  The Board notes that in 
assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The May 2005 
opinion in favor of a nexus was based upon a review of the 
record, to include the veteran's in-service exposure and his 
post-service chest x-rays and other respiratory studies.  It 
was also supported by the accompanying clinical records, 
dated from 1975 to 2005, which tended toward finding asbestos 
as a factor in the veteran's condition.  

Referable to the examiner's subsequent September 2005 
addendum, the Board finds that it is misinformed and 
accordingly affords it no weight in this case.  See Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (holding that an opinion 
based upon an inaccurate factual premise has no probative 
value).  It appears that the examiner relied on the blanket 
statement by the RO that the veteran worked in a  shipyard 
prior to service and may have been exposed to asbestos at 
that time.  The RO did not mention, however, that his job at 
the  shipyard consisted of apprentice work in the print shop.  
The Board notes that this job generally is one of setting 
type and reading proofs.  There is no evidence to suggest 
that working as a printer entailed being exposed to asbestos.  
There is evidence, however, of the veteran's actual exposure 
while dismantling boilers insulated by asbestos. 

Because the veteran has confirmed exposure to asbestos only 
in service, and he has a current disability that has been 
medically related to such exposure, the Board concludes that 
service connection for that disability is warranted in this 
case. 


ORDER

Entitlement to service connection for mild obstructive lung 
disease is granted.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


